Smith, J. (dissenting):
The construction given by the learned presiding justice to chapter 490 of the Laws of 1889 is, in my judgment, too literal. The object of the statute was, I think, to authorize the plaintiff corporation to charge a fixed sum as toll, instead of a sum per mile, which was authorized to be charged under the general act of 1847, under which the plaintiff was organized. The 2d section of the act of 1889 provides that the plaintiff corporation “shall possess the general powers, rights and privileges and be subject to the liabilities and restrictions, except as in this act otherwise provided, of turnpike road corporations, as is or may be provided by the general statutes of this State.” This saving clause was intended, in my judgment, to subject the plaintiff corporation to the limitations provided by chapter 210 of the Laws of 1847, as amended. The logic of the presiding justice drives him to the position that those residing upon this road are to be discriminated against and cannot go to church, or to a funeral, or to town meeting, or to an election, or to court, without paying toll, while with all other turnpike companies organized under the act of 1847, under which this company was organized, those residing upon the road were exempted from the payment of toll when traveling for such purposes. I cannot believe that the Legislature so intended. In my judgment the exemptions in the general statute, in favor of those residing upon the line of road, including the exemption in favor of those residing within a mile of the toll gate, were intended to be reserved to those residing upon the line of this turnpike by the 2d section of the act of 1889. With this interpretation of the act it follows that section 130 of the Transportation Corporations Law applies and exempts the defendant from liability to pay toll, because of his residence within one-half mile of the toll gate. The location of the toll gates was not made by the statute. If the corporation has unwisely located its gates so as> to bring a. considerable number within the exemption, this fact furnishes no reason for the strict construction of an act which the court would otherwise construe liberally.
Judgment granted against the defendant for the penalty claimed in the complaint, without costs.